LECHE, J.
The defendant is not a manufacturer of automobiles. It sold to plaintiff a secondhand or used automobile. Plaintiff, who himself is an auto mechanic, knew that he was buying a secondhand automobile, the mechanical condition of which automobile was as easily ascertainable by himself as it could be ascertained by defendant. He was given ample time and opportunity to examine, try and find out its mechanical condition and he availed himself of that opportunity.
The written contract of sale says:
“No warranties have been made by the vendor, unless endorsed hereon in writing.”
No warranties are endorsed on the contract and no fraud is shown.
In my opinion the exclusion of warranty is as clear as language can make it, and yet the opinion holds there is no such, exclusion. I respectfully dissent.